Title: To George Washington from Robert R. Livingston, 29 November 1776
From: Livingston, Robert R.
To: Washington, George



Sir
Fish kill [N.Y.] 29th Novr 1776.

Agreeable to the directions of the Committee of Safety of this state, I do myself the honor to transmit the enclosed resolutions, & to request if your Excellency should concur with them in thinking that every means should be persued to obstruct the navigation of Hudsons river, & to secure the passes thereon, that you would be pleased by uniting in, to add weight to their applications to the hon: the Congress.

   The Enimy have long manifested an intention to possess themselves of this State, to which indeed they are greatly invited by its situation. Past experience, with the blessing of heaven upon your Excellencys endeavours, must e’er now have convinced them, that this is impractica⟨b⟩le unless by means of their navy, again⟨st⟩ which, every motive concurs in inducing us to guard—Your Excellency will easily enter into the reasons which influenced the committee to wish that this business may be confided to Genl Schuyler, whose activity aided by his knowledge of the country & its resourses, together with the leisure afforded him by the retreat of the enemy from the northern frontier give him many advantages over any Gent. in whom these circumstances do not so happily unite. they can not therefore but hope that the whole of the enclosed resolv⟨es⟩ wi⟨ll⟩ meet with your Excellencys approbation. if unfo⟨rt⟩un⟨ate⟩ly they should be deceived in this hope, they will on your Excellencys favouring them with your sentiments thereon endeavour to render them most conformable to your wishes. I have the honor to be Your Excellencys Most Obt Hum: Servt

(by order &ca[)]

